DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on July 20, 2021 is acknowledged.  The traversal is on the ground(s) that it is not believed to create an undue burden and it is not independent and distinct.  This is not found persuasive for the following reasons.  Regarding the search burden – Group I is drawn to various species of an apparatus1, classified in G02F 1/155 and Group II is drawn to a method of operating an apparatus, classified in G02F 1/163.  There would be a serious burden since the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Regarding distinctness – Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatuses in Group I could be operated in a different process.  For example the apparatus of Group I could be operated with the first and second voltage being equal and/or operated in a constant transmission state.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 9 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6 “the fourth bus bar” has antecedent issues.  It is unclear if applicant is introducing a new element or if claim 3 is meant to depend upon claim 2, which introduces a fourth bus bar.  For purposes of examination the examiner will assume claim 3 depends on claim 2.
Regarding claim 9 “wherein the fifth bus bar is closer to the first side of the active stack than the second side of the active stack” has clarity issues.  Particularly, “the first side of the active stack” and “the second side of the active stack” has antecedent issues.  The lack of clarity arises since claim refers to "the” first and second sides of the active stack and the claim contains no earlier recitation of first and second sides.  Further, it is noted that the active stack inherently has sides.   It is unclear if the first and second sides are specific predetermined sides (such as in claim 7) or if the sides are labeled (i.e. first or second) based on the fifth bus bar.  For purposes of examination the examiner will use “wherein the fifth bus bar is closer to [[the]] a first side of the active stack than [[the]] a second side of the active stack.”
capable of being in a graded transmission state.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shivastava et al. US Patent Application Publication 2017/0130523 in view of Agrawal et al. US Patent Application Publication 2008/0310007.
Regarding claim 1 Shivastava discloses an apparatus (title e.g. figure 5H EC lite 530a) comprising: an active stack (e.g. see figure 5H elements on glass substrate), the active stack comprising: a first transparent conductive layer (e.g. TCO1); a second transparent conductive layer (e.g. TCO 2); an electrochromic layer between the first transparent conductive layer and the second transparent conductive layer (e.g. EC stack, paragraph [0104] “EC stack which contains one or more electrochromic materials”); a first bus bar (e.g. bus bar 535 on left) electrically coupled to the first transparent conductive layer (paragraph [0106] “535 powers the lower TCO 1”); a second bus bar (e.g. bus bar set 540 on left) electrically coupled to the second transparent conductive layer (paragraph [0106] “540 powers the top TCO 2”), wherein the second bus bar is generally non-parallel to the first bus bar (paragraph [0109] “bus bars 535 and 540 depicted in FIGS. 5G and 5H need not be parallel, e.g. the bus bars powering each TCO can be orthogonal to each other”); and a third bus bar (e.g. bus bar 535 on right) electrically coupled to the first transparent conductive layer (paragraph [0106] “535 powers the lower TCO 1”), wherein the third bus bar is generally parallel to the first bus bar (see figure 5H and drawing 1 below).
Shivastava does not disclose that the EC stack containing one or more electrochromic materials includes an anodic electrochemical layer and a cathodic electrochemical layer.
Agrawal teaches a similar apparatus (abstract e.g. figure 1 EC cell 13) including an EC containing one or more electrochromic materials includes an anodic electrochemical layer and a cathodic electrochemical layer (e.g. paragraph [0033] “composite layer … comprising of anodic layer 6 … and cathodic layer 7”) for the purpose of tailoring the color or kinetic of the apparatus (paragraph [0022]).  
[AltContent: textbox (3rd side)]
[AltContent: textbox (540, i.e. 2nd bus bar)][AltContent: rect]
[AltContent: rect]
[AltContent: textbox (535, i.e. 3rd bus bar)][AltContent: textbox (535, i.e. 1st bus bar)]

[AltContent: textbox (2nd side)][AltContent: rect][AltContent: rect]
[AltContent: textbox (1st side)]
[AltContent: textbox (540, i.e. 4th bus bar)]
[AltContent: rect]
[AltContent: textbox (4th side)]

Drawing 1.  Result of placing bus bars 535 and 540 in figure 5H orthogonal to each other, a disclosed in paragraph [0109].


Regarding claim 2 the combination of Shivastava and Agrawal discloses the apparatus of claim 1, as set forth above.  Shivastava further discloses it is further comprising a fourth bus bar (e.g. bus bar set 540 on right) electrically coupled to the second transparent conductive layer (paragraph [0106] “540 powers the top TCO 2”), wherein the fourth bus bar is generally parallel to the second bus bar (see figure 5H and drawing 1 above).
Regarding claim 3 the combination of Shivastava and Agrawal discloses the apparatus of claim 2, as set forth above.  Shivastava further discloses wherein the active stack comprises a first side, a second side opposite the first side, a third side generally non-parallel to the first side, and a fourth side parallel to the third side (see drawing 1 above).
Regarding claim 4 the combination of Shivastava and Agrawal discloses the apparatus of claim 3, as set forth above.  Shivastava further discloses wherein the second bus bar is closer to the third side of the active stack than the fourth side of the active stack (see drawing 1 above).

Regarding claim 6 the combination of Shivastava and Agrawal discloses the apparatus of claim 3, as set forth above.  Shivastava further discloses wherein the fourth bus bar is closer to the fourth side of the active stack than the third side of the active stack (see drawing 1 above).
Regarding claim 7 the combination of Shivastava and Agrawal discloses the apparatus of claim 3, as set forth above.  Shivastava further discloses wherein the first bus bar is closer to the first side of the active stack than the second side of the active stack (see drawing 1 above).
Regarding claims 8 and 10 the combination of Shivastava and Agrawal discloses the apparatus of claim 2, as set forth above.  Shivastava’s embodiment seen in figure 5H does not disclose, and Agrawal does not teach, a fifth bus bar electrically coupled to the second transparent conductive layer, wherein the fifth bus bar is generally parallel to the first bus bar, as further required by claim 8; or further comprising a sixth bus bar parallel to the fifth bus bar, as required by claim 10.
Shivastava’s further teaches additional embodiments (paragraphs [0055-58 & 0115-17] figures 4A-C & 5K) having more than two pairs of bus bars, i.e. first-fourth bus bars (e.g. figure 5K right and left 560 & right and left 565) and further includes more bus bars, i.e. fifth-sixth bus bars (e.g. figure 5K right and left 566) for the purpose of increasing possibility of tinting schemes variations (paragraph [0058] see figure 4C-H).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977); and further it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP 2144.04.  In this case the duplication of additional bus bars does not add any new or unexpected results.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of 
Regarding claim 9 the combination of Shivastava and Agrawal discloses the apparatus of claim 8 including a fifth bus bar, as set forth above.  Shivastava further discloses wherein the fifth bus bar (e.g. 566 on left) is closer to the first side (e.g. left side) of the active stack than the second side (e.g. right side) of the active stack.
Regarding claims 11-12 the combination of Shivastava and Agrawal discloses the apparatus of claim 10 including a sixth bus bar, as set forth above.  The combination of Shivastava and Agrawal do not explicitly disclose wherein the sixth bus bar is electrically coupled to the first transparent conductive layer, as required by claim 11; or wherein the sixth bus bar is electrically coupled to the second transparent conductive layer, as required by claim 12.  It is noted that there are a limited number of appropriate surfaces that one would place the sixth bus bar on, i.e. the first or second transparent conductive layers, similar to the placement of the first-fifth bus bars.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus as disclosed by the combination of Shivastava and Agrawal to have the sixth bus bar on either the first or second transparent conductive layer, since there are a limited number of transparent conductive layers that one would place the sixth bus bar on and it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.

Regarding claim 14 the combination of Shivastava and Agrawal discloses the apparatus of claim 8, as set forth above.  Shivastava further discloses it is further comprising: a first power supply terminal coupled to the first bus bar; a second power supply terminal coupled to the second bus bar; a third power supply terminal coupled to the third bus bar; a fourth power supply terminal coupled to the fourth bus bar (inter alia paragraph [0094] discusses multiple bus bar pairs each having “its own electrical connection to a power source”); and a control device configured such that the second and fourth power supply terminals are at a same voltages and the first and third power supply terminals are at a different voltage during a same time period (implicit given e.g. figure 4A-C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greer et al. US Patent Application Publication 2013/0222877, in regards to a similar apparatus. 
Dixit et al. US Patent Application Publication 2016/0097960, in regards to a similar apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                            August 3, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that Group I has multiple species, however a restriction of species was not being required since these various embodiments could be searched together without creating an undue burden.